Citation Nr: 1801310	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  08-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for sarcoidosis, rated as zero percent disabling prior to December 13, 2010, and 30 percent disabling since December 13, 2010.

2.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder not otherwise specified (NOS), mood disorder due to general medical condition, nicotine dependence, panic disorder, insomnia, and depression due to a general medical condition, as secondary to service-connected sarcoidosis. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to June 1980.

These issues arrive before the Board of Veterans' Appeals (the Board) on appeal from decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  (Hereinafter, the agency of original jurisdiction (AOJ).)  

In July 2010, the Veteran and her spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Nashville, TN.  A transcript of the hearing is located in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is located on the VBMS and/or Legacy Content Management (LCM) databases.

In November 2010 and December 2013, the Board remanded the Veteran's claims for further development.  The Board concludes that the evidence found in the Veteran's claims file indicates AOJ substantial compliance with the latest remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Subsequent to the December 2013 Board remand, the AOJ delivered decisions on all intertwined and referred issues.  Consequently, the Board has sufficient competent and probative evidence, and the requisite procedural record, to render decisions on the claims listed on the title page.

The issue(s) of entitlement to a rating in excess of 30 percent for sarcoidosis and entitlement to a total disability rating based on individual unemployablility are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire appeal period, May 7 2007 to present, the Veteran's sarcoidosis was manifested by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.

2. An acquired psychiatric disorder was not incurred in or aggravated by service, and is not proximately due to, or aggravated by, any service-connected disability.


CONCLUSIONS OF LAW

1.  From May 7, 2007 to December 13, 2010, the criteria for entitlement to at least a 30 percent disability rating for sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes (DCs) 6600, 6846 (2017).

2. An acquired psychiatric disorder was not incurred in or aggravated by active service, and it is due to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Notice and Assistance Duties

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Veteran's claim for an increased rating of her sarcoidosis disability is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In a correspondence dated September 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim for service connection for depression, including what part of the evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002). 

Additional VA correspondence was mailed to the Veteran in March 2014; this correspondence informed the Veteran of the specific evidence that would be necessary to warrant a grant of entitlement to TDIU.  

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a Veteran before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.  

Under VA's duty to assist, the Board identifies a duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Veteran has been afforded multiple examinations.  See April 2009, December 2010, and November 2014 VA Examination Reports.  These examinations addressed the Veteran's reported symptoms, frequency, and severity of the Veteran's depression and the interference these symptoms cause in her ability to complete basic daily tasks.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.  Although different diagnoses were rendered, the Board finds that all of these VA examinations, and the resultant medical opinions, were thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiners considered the Veteran's lay assertions in reaching their conclusions.  Therefore, the Board finds that these VA examinations and medical opinions are adequate to decide the Veteran's claims.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.  While additional development is required to ascertain the current severity of the Veteran's sarcoidosis, the Board notes that the available evidence is sufficient to warrant assignment of at least a 30 percent rating for the period prior to December 13, 2010.  Rather than delay implementation of this higher rating until completion of the additional development, the Board will grant the higher rating now, and Remand the issue of entitlement to a rating in excess of 30 percent for development.

With respect to her psychiatric claim, in her November 2017 Post-Remand Brief, the Veteran requests an updated VA examination.   The Veteran contends that another VA examination is warranted because, "there is no current VAE to determine the current severity of the appellant's conditions on appeal, particularly the appellants' contention that her psychiatric disorder is secondary to her sarcoidosis."  In essence, the Veteran contends that the November 2014 examination is too old to adequately evaluate the Veteran's psychiatric disorder.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).
  
Despite the Veteran's contention in the Post-Remand Brief, the Board notes that the November 2014 VA provider specifically addressed possible primary and secondary causes of the Veteran's depression.  Moreover, passage of time does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  A more current examination would perhaps better portray the extent of the Veteran's disability, but the matter on appeal is service connection, not disability rating.  There is no advantage to a more contemporaneous examination in this case.  Accordingly the age of the examination does not render it inadequate.

The November 2017 Post-Remand Brief also asserts a VA psychiatrist informed the Veteran that her sarcoidosis could be increasing her anxiety attacks and depression.  In the first directive of the Board's December 2013 remand, the AOJ was directed to inform the Veteran that she "may submit a statement from a medical professional indicating that an acquired psychiatric disorder proximately due to or been chronically worsened by her service-connected sarcoidosis."  The AOJ complied with this remand directive in April 2014 by informing the Veteran she could submit treatment reports and statements and, if she was unable to obtain them, VA would endeavor to obtain them on her behalf.  The Veteran has not supplied a statement from a medical professional about any connection between her sarcoidosis and an acquired psychiatric condition.  Moreover, VA cannot obtain those records on the Veteran's behalf, because she has not identified a psychiatrist that believes the service-connected sarcoidosis could be increasing her anxiety attacks and/or depression.

The Veteran was afforded the opportunity to appear and testify before the undersigned VLJ at a Travel Board hearing, held at the AOJ in July 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2); any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II. Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected sarcoidosis has been rated by the AOJ under the provisions of DC 6846.  See C.F.R. § 4.97.  Under this regulatory provision, sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling. Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, DC 6846.

Alternatively, sarcoidosis may be rated pursuant to DC 6600 under the rating criteria for chronic bronchitis.  See C.F.R. § 4.97, DC 6846.  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling.

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71- to 80- percent or;
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, DC 6600.

In May 2007, the Veteran sought an increase for her sarcoidosis disability rating of 0 percent.  In subsequent Statements in Support of Claim(s), the Veteran shared various reasons for her belief that an increase is warranted.  In September 2007, the Veteran indicated that sarcoidosis had spread to other organs of the body.  In July 2017, the Veteran wrote, "sarcoidosis is now in my brain & eyes.  It's killing me!"

In August 2007, the Veteran underwent a VA examination to consider the symptom severity related to her service-connected sarcoidosis.  The VA provider opined, "(Veteran's) sarcoidosis is a small contribution of overall disability."  The VA provider's rationale, "disease is currently not in active phase and only mild deficit documented by pulmonary function tests.  Patient has several other medical afflictions that likely contribute to her overall disability and dysfunction."  Importantly, the VA provider noted intermittent, but occasional, steroid usage.  The VA provider assigned the following label, "low dose (maintenance) therapy use of steroids."  The VA provider did not indicate a need for systemic high dose (therapeutic) corticosteroids for control of sarcoidosis.  A pulmonary function test (PFT) was performed; the PFT results included the following: FVC at 96.7 percent predicted, FEV-1 at 100 percent predicted, and DLCO at 88.4 percent predicted.  
During her July 2010 Travel Board hearing in Nashville, the Veteran testified that she has breathing problems (among many issues) that originate from her service-connected sarcoidosis disability; and, the breathing symptoms are "getting worse."  The Veteran stated that her sarcoidosis was worse than before because, "it's more painful to breathe."

In December 2010, the Veteran underwent a VA examination to determine the current severity of her sarcoidosis symptoms.  The VA provider noted the intermittent use of steroids for sarcoidosis treatment.  The VA provider did not indicate a need for systemic high dose (therapeutic) corticosteroids for control of sarcoidosis.

In July 2014, the Veteran underwent a VA examination to determine the severity of the service-connected sarcoidosis.   The resultant chest radiographs did not indicate effusion and/or infiltrates.  

In November 2014, the Veteran underwent a more through VA examination than the one conducted in July 2014.  The PFT-examination results included the following:  FEV-1/FVC at 80 percent predicted, FEV-1 at 94 percent predicted, and DLCO at 89 percent predicted.  The VA provider noted intermittent use of bronchodilator therapy.  The VA provider noted that the Veteran's sarcoidosis was not active when the examination was conducted.  The VA provider did not indicate pulmonary involvement, requiring systemic high dose corticosteroids.

Under the DC 6846 criteria, however, the medically competent and probative evidence supports a 30 percent disability rating during the entire claim period. As the record, to include the August 2007 examination report, shows that the Veteran has required the prescription of low dose steroid maintenance throughout the appeal, the Board finds that assignment of at least a 30 percent disability rating is warranted for the Veteran's sarcoidosis.  The issue of entitlement to a rating in excess of 30 percent requires additional development and is addressed in the REMAND below.

III. Service Connection in General

In seeking VA disability compensation, the Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
      
Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV. Analysis of Acquired Psychiatric Disorder Claim

The Veteran is seeking entitlement for an acquired psychiatric disorder, to include depression which she attributes to her service-connected sarcoidosis.  After a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder and/or depression.  In reaching this conclusion, the Board is cognizant of the Veteran's assertion that, "Depression made worse by (her) Sarcoidosis . . .."  See September 20, 2007 Correspondence.

As noted earlier, there must be current disability and a nexus between a current disability and a service-connected disability, in order for the Veteran to substantiate a service-connection claim on a secondary basis.  Shedden, 381 F.3d at 1167; Wallin, 11 Vet. App. at 512 (1998); Reiber, 7 Vet. App. at 516-17.  With satisfaction of the first, requisite element of a service-connection claim as the goal, the Board has thoroughly reviewed the Veteran's claims file.

A review of the Veteran's service treatment records (STRs) does not indicate that the Veteran ever complained of, or sought treatment for, any psychiatric condition while on active duty.  The Board, therefore, finds that there is no evidence of any subjective complaints of psychiatric symptoms, to include depression, throughout the Veteran's active duty service.  There is no mention of any psychiatric symptoms or conditions on the Veteran's separation examination.  Ultimately, the Board concludes that the Veteran was not diagnosed with any psychiatric disability, to include depression or other condition, during her military service.

The Board notes that the Veteran posits that service-connected sarcoidosis has led to development or aggravation of an acquired psychiatric disorder, to include depression.  The Veteran has also claimed that VA providers have indicated her sarcoidosis disorder could be increasing her anxiety and depression.  See June 2009 Statement.  The Board appreciates that symptoms, and a limited number of diagnoses, are within the competence of lay observers.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  However, the Board cannot find the Veteran's proffered lay statements regarding a nexus between a current psychiatric disability and her service connected sarcoidosis competent, because the etiology of her anxiety and/or depression lies outside the realm of common knowledge.  See Jandreau, 492 F.3d at 1376-77; see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Moreover, as noted earlier, the Veteran has not identified a competent medical provider who has identified a nexus between her service-connected sarcoidosis and any acquired psychiatric condition.

In April 2009, the Veteran underwent a psychological evaluation to determine the nature and etiology of any current disorder.  Using the DSM-IV criteria, the VA provide identified chronic, moderate PTSD; a mood disorder, NOS; and nicotine dependence.  The VA provider posited that the PTSD was not caused by, or the result of, military service.  The VA provider etiologically linked the mood disorder and nicotine dependence to an orthopedic pain and opioid use, neither related to military service.  The VA provider opined that, "PTSD not related to military service but due to childhood trauma."  The VA provider went on to note, "there is no evidence to suggest, support or indicate that military service in any way caused, resulted in or exacerbate her PTSD or mood disorder."

In December 2010, the Veteran underwent another VA psychological evaluation.   Using the DSM-IV criteria, the VA provider again diagnosed chronic, moderate PTSD.  During the resultant report, the VA provider commented about an "ongoing therapy with the VA over the past 15 years, treating anxiety and mood disorder due to a general medical condition."  The VA provider opined that, "there is no evidence to suggest, support or indicate that military service in any way caused, resulted in or exacerbated her PTSD or mood disorder."  Importantly, the VA provider concluded that, "the condition / disability mood disorder NOS is not caused by or a result of sarcoidosis."

In November 2014, the Veteran underwent another VA examination to determine the nature and etiology of any current psychological diagnoses.  After reviewing the Veteran's entire claims file, the VA provider conducted a clinical examination of the Veteran.  The VA provider opined that "the only psychiatric disorder for which the Veteran currently meets DSM diagnostic criteria is depression NOS."  The VA provider concluded that, "(i)t is the writer's medical opinion that the Veteran does not have any acquired psychiatric disability that is a result of military service.  The depression that the Veteran is currently diagnosed with is caused by her current life circumstances and events unrelated to her military service, (e.g.  her father reportedly choking her and her daughter's reported crack cocaine dependence.)"  Importantly, the VA provider opined that, "it is less likely than not (i.e., probability less than 50 percent) that depression is proximately due to or has been chronically worsened by the Veteran's service-connected sarcoidosis."

As noted earlier, to prevail on a secondary service-connection claim, there must be medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17.  After thorough review and consideration of the entire claims file, the Board concludes that the preponderance of the evidence goes against the Veteran's claim for service connection for an acquired psychiatric disorder.  

In conclusion, the competent and probative evidence is against a link between the Veteran's depression and her active duty military service.  Also, no link has been competently identified between her service-connected sarcoidosis and her depression.   As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include depression.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to a 30 percent disability rating for sarcoidosis, from May 7, 2007 to December 13, 2010, is granted.

Entitlement to a service connection for an acquired psychiatric disorder, to include depression, is denied.


REMAND

Rating for Sarcoidosis in Excess of 30 percent

As noted previously, the Veteran has recently reported that her sarcoidosis "is now in [her] brain and eyes."  This suggests a potential increase in severity of the disability since the most recent VA examination.  Accordingly, on remand, she should be afforded a new examination addressing the severity of her sarcoidosis.  In particular, the examiner should be asked to identify any extra pulmonary involvement associated with her sarcoidosis.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In satisfaction of the standard, if there is only one such disability, this disability shall be ratable at 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor that takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment; but, the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, service connection has been established for sarcoidosis.  However, when looking at her service-connected disability picture, the Veteran does not meet the minimum schedular requirements for TDIU under 38 C.F.R. § 4.16 (a).  Nevertheless, the record and the Veteran's claim support VA consideration of an extraschedular TDIU for this appeal.

Even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment. 38 C.F.R. § 4.16 (b).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue of entitlement to a TDIU rating has been raised by the record. The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements. Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to VA's Director of Compensation and Pension Service (C&P) for adjudication under 38 C.F.R. § 4.16 (b).  Id. 

The Board notes that the AOJ concluded that the Veteran was not precluded from occupational activities as a result of her sarcoidosis.  Additionally, the RO denied referral for extraschedular consideration on the basis that VA had not received the Veteran's completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The AOJ did not conduct a TDIU evaluation because it could not verify the Veteran's current work status. 

 As noted above, the Veteran does not currently meet the percentage threshold for a TDIU. 38 C.F.R. § 4.16 (a)(2016).  The Board cannot grant TDIU under these circumstances in the first instance; it must insure that the claim is referred to VA's Director of C&P for extraschedular consideration. 38 C.F.R. § 4.16 (b).


Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining the need for additional evidence regarding a TDIU claim under 38 C.F.R. § 4.16 for extraschedular considerations; the VA Form 21-8940 should accompany this inquiry.  Any additional development should be undertaken as necessary.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of her sarcoidosis any residual chronic bronchitis and to address whether she has any any extra pulmonary involvement associated with her sarcoidosis.  The claims folder is to be made available to the examiner to review. The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to her sarcoidosis and any residual chronic bronchitis 

Specifically, the examiner should address the following Questions:

(a) Is the Veteran's sarcoidosis manifested by pulmonary involvement with persistent symptoms requiring systemic high dose (therapeutic) corticosteroids for control?

(b) Is the Veteran's sarcoidosis manifested by cor pulmonale, or cardiac involvement with congestive heart failure, or, progressive pulmonary disease with fever, night sweats, and weight loss despite treatment?

(c) Is the Veteran's sarcoidosis manifested by residual chronic bronchitis?

(d)  Does the Veteran's sarcoidosis result in any extra pulmonary involvement?  If so, please identify the body system(s) affected and describe the severity of such extra pulmonary involvement.  In responding to this inquiry, please address the Veteran's comments that her sarcoidosis is affecting her brain and eyes. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if a requested opinion cannot be provided without resort to speculation the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. The issue of entitlement to a TDIU must be referred to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

4. After accomplishing any additional development deemed appropriate, the RO should readjudicate the claims.  The adjudication of the TDIU claim should include consideration of the response from VA's Director of C&P.  If the benefits sought in connection with the claim remains denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


